J-S31004-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ROCK CHRISTIAN CENTER                      :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LUIS A. RODRIGUEZ, ANDRES                  :
    ROLON, AND PRIMERA IGLESIA DE              :
    DIOS PENTE- COSTAL LA VINA DEL             :   No. 110 EDA 2021
    SENIOR                                     :
                                               :
                                               :
    APPEAL OF: ANDRES ROLON                    :

             Appeal from the Judgment Entered February 17, 2021
             In the Court of Common Pleas of Philadelphia County
                      Civil Division at No: No. 190100963


BEFORE:      STABILE, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY STABILE, J.:                            FILED JANUARY 18, 2022

        Luis A. Rodriguez (“Rodriguez”), Andrew Rolon (“Rolon”), and Primera

Iglesia De Dios Pentecostal La Vina Del Senor (“PI”) (collectively “Appellants”)

appeal from the February 17, 2021 judgment entered in the Court of Common

Pleas of Philadelphia County in favor of Appellee, Rock Christian Center

(“RCC”).1 Appellants contend the trial court erred in determining that RCC


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The caption in this case has been corrected to reflect that the appeal is from
the judgment entered in favor of Rock Christian Center on February 17, 2021,
rather than from an October 27, 2020 order entered in favor of Rock Christian
Church.
J-S31004-21


holds a valid deed to property known as 4931-35 N. 6th Street in Philadelphia

(“the Property”) and that a deed issued for the Property to Rolon is null and

void. Following review, we affirm.

      The trial court held a bench trial in this quiet title action on September

29, 2020, and subsequently issued a memorandum opinion setting forth 105

Findings of Fact and 17 Conclusions of Law. The trial court also explained its

determination that RCC’s deed to the Property was valid and that a deed

purportedly conveying the Property to Rolon was null and void and must be

stricken. See Order and Memorandum Opinion, 10/27/20. Appellants filed a

post-trial motion, which the court denied on November 24, 2020. Appellants

then filed a notice of appeal.    We issued a rule to show cause directing

Appellants (1) to praecipe the trial court prothonotary to enter judgment and

(2) to file a certified copy of the docket sheet with this Court reflecting entry

of judgment. On February 17, 2021, judgment was entered on the trial court

docket and the rule to show cause was discharged. Therefore, the appeal is

now properly before us.

      Appellants present three issues for our consideration:

      1. Was Pastor Luis Rodriguez terminated as Pastor and/or
         President of [PI]?

      2. Did Pastor Luis Rodriguez resign as Pastor of [PI]?

      3. Was the transfer of 4931-35 N. 6th St., Philadelphia, PA from
         [PI] to [RCC] legal?

Appellants’ Brief at 5-6.


                                      -2-
J-S31004-21


      We first note that Appellants filed a Rule 1925(b) statement of errors

complained of on appeal identifying five alleged errors, including the second

and third issues set forth above. However, the first issue presented in their

brief was not included in the Rule 1925(b) statement. Therefore, we shall not

consider it.    See R.A.P. 1925(b)(4)(vii) (issues not raised in Rule 1925(b)

statement are waived).

      We next note that the argument section of Appellants’ brief is devoid of

citation to legal authority, with the exception of a reference to board member’s

obligations under the non-profit law (Appellant’s Brief at 15). As this Court

has explained:

      “The argument portion of an appellate brief must include a
      pertinent discussion of the particular point raised along with
      discussion and citation of pertinent authorities.”      Estate of
      Lakatosh, 656 A.2d 1378, 1381 (Pa. Super. 1995). “This Court
      will not consider the merits of an argument which fails to cite
      relevant case or statutory authority.” Iron Age Corp. v. Dvorak,
      880 A.2d 657, 665 (Pa. Super. 2005). Failure to cite relevant legal
      authority constitutes waiver of the claim on appeal. Eichman v.
      McKeon, 824 A.2d 305 (Pa. Super. 2003), appeal denied, 839
      A.2d 352 (Pa. 2003).

In re Estate of Whitley, 50 A.3d 203, 209-10 (Pa. Super. 2012) (citations

modified).     As in Whitley, Appellants here failed to cite legal authority in

support of their issues. Their failure in this regard waives their issues for

purposes of review. Id. at 210 (citing Iron Age Corp.; Eichman; Pa.R.A.P.

2101; Pa.R.A.P. 2119(a)). However, as demonstrated below, even if their

issues were not waived, Appellants would not be entitled to relief.




                                      -3-
J-S31004-21


      “In reviewing an action to quiet title, an appellate court’s review is

limited to determining whether the findings of fact are supported by

competent evidence, whether an error of law has been committed, and

whether there has been a manifest abuse of discretion.” Regions Mortgage,

Inc. v. Muthler, 889 A.2d 39, 41 (Pa. 2005) (internal citation and quotation

omitted). Further, as this Court has recognized,

      Our review in a non-jury case is limited to whether the findings of
      the trial court are supported by competent evidence and whether
      the trial court committed error in the application of law. We must
      grant the court’s findings of fact the same weight and effect as
      the verdict of a jury and, accordingly, may disturb the non-jury
      verdict only if the court’s findings are unsupported by competent
      evidence or the court committed legal error that affected the
      outcome of the trial. It is not the role of an appellate court to pass
      on the credibility of witnesses; hence we will not substitute our
      judgment for that of the factfinder.

Hollock v. Erie Ins. Exchange, 842 A.2d 409, 413-14 (Pa. Super. 2004) (en

banc), appeal dismissed as improvidently granted, 903 A.2d 1185 (Pa. 2006)

(internal citations and quotation omitted).

      At issue before the trial court were two conflicting deeds for the

Property, both of which were filed of record with the Philadelphia County

Recorder of Deeds in August 2018. Findings of Fact at ¶ 2. RCC filed suit

seeking to quiet title after learning of a deed reflecting PI as the purported

transferor of a 2016 deed to the Property, with Rodriguez, former Pastor of

PI, conveying title to Rolon as President of PI. Id. at ¶¶ 19-21. There is no

dispute that Rolon was the owner of Modern Development Group (“MDC”),

which held title to the Property in 2016 when MDC purportedly sold or

                                      -4-
J-S31004-21


transferred the property to PI for a stated amount of $100,000. Id. at ¶¶ 8-

9, 25.

         RCC and PI are both non-profit religious organizations. Id. at ¶¶ 4, 10,

56. For contracts for the sale of real estate, PI’s by-laws require approval of

two-third of the church’s membership in a special meeting. PI’s board must

then pass a resolution authorizing the appropriate officer to enter into the

contract on behalf of PI. Id. at ¶ 63.

         At some point prior to January 7, 2018, PI’s board of directors

discovered certain actions taken by then-Pastor Rodriguez that the board

deemed serious and improper. Id. at ¶ 64. On January 7, 2018, the board

officers notified Rodriguez that they were considering emergent action. That

day, prior to regularly-scheduled worship services, they presented the list of

concerns and allegations—including concerns regarding financial matters—

they were considering as a basis for termination of his board position as well

as his position as Pastor. Id. at ¶¶ 65-67. Although the board intended to

proceed in accordance with the by-laws to bring about the termination,

Rodriguez summarily cancelled the January 7 services, appeared in front of

the congregation, and announced he would resign his positions with PI. Id.

at ¶¶ 68-69. Rodriguez left the church on that day and never returned. Id.

at ¶ 70.     The PI board did not initiate the termination process, relying on

Rodriguez’s announced resignation. Id. at ¶ 71. The PI board formed a new

board. Id. at ¶ 73.


                                       -5-
J-S31004-21


      The new board subsequently voted to dissolve the non-profit corporation

and proceed with dissolution in accordance with the by-laws. Id. at ¶¶ 75-

78.   The board voted to transfer the church building to RCC, a religious

501(c)(3) organization, at a nominal cost. The deed reflecting that transfer

was dated August 1, 2018 and filed with the Recorder of Deeds on August 21,

2018. The deed was notarized, with all three board members/officers signing

the deed in the presence of a notary. Id. at ¶¶ 80-82.

      Unbeknownst to PI and its board of directors, Rodriguez executed a deed

to the church building to Rolon on August 9, 2018. On the deed, identified as

an “Accommodation Deed Only,” Rodriguez “falsely held himself out as the

‘President’ of PI,”, despite not having served in any official capacity for PI since

January 7, 2018, and despite not having attended any board meetings since

that time, not being listed in PI’s records as its President, and not having

sought board approval for the conveyance. Id. at ¶¶ 83-85. Although the

deed reflected consideration in the amount of $100,000, both Rodriguez and

Rolon testified that no money changed hands. Id. at ¶ 88.

      Rodriguez claims he retained unilateral authority to dispose of the

church building because he was not officially removed as Pastor in accordance

with the by-laws. Id. at ¶ 89. However, he acknowledged he did not seek or

obtain approval from the board of directors before executing the deed to Rolon

and was aware that the by-laws prohibited a transfer to a non-charitable

entity, in this case, Rolon, an individual. Id. at ¶¶ 92, 96. “It is clear from


                                       -6-
J-S31004-21


testimony of record and the court’s assessment of the credibility of Rolon and

Rodriguez that they were aware that PI had not authorized Rodriguez’s actions

to transfer the PI property to Rolon[,] and Rolon and Rodriguez were

intentionally and mutually deceptive.” Id. at ¶ 95 (with minor alterations).

      The trial court concluded that RCC is the fee simple owner of the

Property by virtue of the deed from PI that was executed by the three officers

of PI. Conclusion of Law at ¶ 1. The court further determined that whether

Rodriguez resigned or was removed is a collateral matter with no bearing on

the outcome of this action because, under PI’s by-laws, the “Pastor” has no

authority to convey real estate. Id. at ¶ 3. Further, as of August 9, 2018,

Rodriguez had no authority as President to execute any deed on behalf of PI

because he did not hold the office of President.      Id. at ¶ 4.   Moreover,

Rodriguez admitted he did not seek approval of the board before executing

the deed as required by the by-laws and, therefore, he had no authority to act

in the name of PI to transfer the church building.    Id. at ¶ 5. “The deed

obtained by Rolon signed by Rodriguez was not undertaken in good faith and

is fraudulent and/or void ab initio and of no effect and must be stricken.” Id.

at ¶ 6 (with minor alterations).    Based on its observations of Rolon and

Rodriguez, the court found “their testimony and demeanor to be coordinated,

contrived and lacking credibility.” Id. at ¶ 16. “[W]eighing all the evidence

and testimony,” the court deemed “the ‘agreements’ and purported Deed




                                     -7-
J-S31004-21


between Rodriguez and Rolon to be a fiction and the by-product of negligent

or intentional deception by [Appellants].” Id. at ¶ 17.

      After listing its Findings of Fact and Conclusions of Law, the trial court

provided discussion in which it offered analysis of the claims as well as the

testimony presented at the September 29, 2020 hearing. The court noted

that it found the testimony of the RCC representative and the testimony of

the PI board members credible, while the characterizing the testimony of

Rodriguez and Rolon as “evasive, coordinated and not believable.” Trial Court

Memorandum, 10/27/20, at 17-18. As noted above, it is not the role of this

Court to pass on credibility and we will not substitute our judgment for that of

the trial court as factfinder. Hollock, 842 A.2d at 413-14. Here, the trial

court determined that Rodriguez resigned as Pastor of PI and, consequently,

did not have any authority to execute a deed for the Property in August 2018.

Moreover, the members of the PI board as of August 2018 did possess

authority to execute a deed in favor of RCC and did so in accordance with the

by-laws.

      Based on our review of the record, even if Appellants’ issues were not

waived for lack of citation to legal authority, we would find that the trial court’s

findings of fact are supported by competent evidence and that it did not

commit any error of law or manifest abuse of discretion in finding that the

purported deed from Rodriguez to Rolon was a nullity and the deed from PI to




                                       -8-
J-S31004-21


RCC was a valid deed. Therefore, we affirm the trial court’s order striking the

deed to Rolon as a nullity and affirming the validity of the deed to RCC.

      Judgment affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/18/2022




                                     -9-